Exhibit 10.1

 

LOGO [g53356image00000001.jpg]   

[***] CONFIDENTIAL TREATMENT REQUESTED

FOR PORTIONS OF THIS EXHIBIT

AMENDMENT NO. 1 TO D-LUCIFERIN SUPPLY AGREEMENT

 

Xenogen Corporation, with a principal place of business at 860 Atlantic Avenue,
Alameda, CA 94501 (“Xenogen”) and Biosynth International, Inc., with a principal
place of business at 1665 West Quincy Avenue, Suite 155, Naperville, IL 60540
(“Biosynth”), (each a “Party” and collectively, the “Parties”), hereby amend
that certain D-Luciferin Supply Agreement, dated December 31, 2001, by and
between the Parties hereto (the “Agreement”), effective as of April     , 2004
(the “Amendment Date”).

 

WITNESSETH

 

WHEREAS, Xenogen and Biosynth entered into the Agreement; and

 

WHEREAS, in light of Xenogen’s opportunity to purchase D-Luciferin potassium
salt at a lower price than stated in the Agreement, Distributor desires to
revise its price to Xenogen.

 

NOW, THEREFORE, for and in consideration of the premises and covenants contained
herein and pursuant to Section 5.5 of the Agreement, Xenogen and Distributor
agree to amend the Agreement as follows:

 

1. Sections 1.2 is deleted in its entirety and replaced with, “Subject to the
terms and conditions of this Agreement, Biosynth shall supply Xenogen with
Luciferin, and Xenogen agrees to purchase from Biosynth all its requirements for
Luciferin, with its goal being to order at least 3000 grams of Luciferin between
the Amendment Date and the expiration of this Agreement.”

 

2. Section 1.4.1 is hereby amended by replacing “[***] per gram ([***]/gram)”
with “[***] per gram ([***]/gram)”.

 

3. Section 1.8 is deleted in its entirety and replaced with:

 

Biosynth shall maintain a [***] reserve of Luciferin (at least [***]) in
Naperville, IL for use by Xenogen in the event Biosynth in unable to produce and
deliver quantities of Luciferin sufficient to meet Xenogen’s orders. Biosynth
further agrees that it will cause Biosynth AG to reserve an additional [***]
reserve of Luciferin (at least [***]) for Xenogen in Staadt, Switzerland for
delivery to Xenogen in case of a failure in supply hereunder. The reserve
amounts stated above in this Section 1.8 may be adjusted periodically by Xenogen
to accommodate changes in its projected orders for Luciferin.

 

4. Section 4.1 is hereby deleted in its entirety and replaced with:

 

Unless terminated earlier pursuant to this Article 4, the term of this Agreement
shall commence on the Effective date and continue in full force and effect for a
period of three (3) years from the Amendment Date. Thereafter, the Parties may
extend the term by mutual written agreement. Notwithstanding the foregoing,
Biosynth agrees that Xenogen may terminate this Agreement without penalty or
obligation to Biosynth if Xenogen ceases to use Luciferin, or if Biosynth is
unable to reduce its price sufficiently in accordance with Section 1.4.2.

 

CONFIDENTIAL



--------------------------------------------------------------------------------

SIGNATURES AND AGREEMENT

 

THIS AMENDMENT AND THE AGREEMENT AS AMENDED BY THIS AMENDMENT SETS FORTH THE
ENTIRE AGREEMENT AND UNDERSTANDING OF XENOGEN AND BIOSYNTH WITH RESPECT TO THE
SUBJECT MATTER HEREOF, AND SUPERCEDES ALL PRIOR DISCUSSIONS, AGREEMENTS AND
WRITINGS IN RELATION THERETO. ALL MATERIAL REPRESENTATIONS AND WARRANTIES ON
WHICH THE PARTIES HAVE RELIED IN CONNECTION WITH THE NEGOTIATION OF THIS
AMENDMENT, IF ANY, ARE STATED EXPRESSLY IN THIS AMENDMENT.

 

Except as stated in this Amendment, all other elements of the original Agreement
and Exhibits remain unchanged.

 

This Amendment may be executed in counterparts, each of which shall be deemed an
original, but both of which together shall constitute one and the same
instrument.

 

IN WITNESS WHEREOF, the Parties have caused their duly authorized
representatives to execute this Amendment.

 

XENOGEN CORPORATION

     

BIOSYNTH INTERNATIONAL, INC.

By:

 

/s/ MICHAEL J. STERNS, DVM

     

By:

 

/s/ CRAIG N. LUTHER

Name:

 

Michael J. Sterns, DVM

     

Name:

 

Craig N. Luther

Title:

 

VP and Chief Business Officer

     

Title:

 

Director of US Operations

Date:

 

5/19/04

     

Date:

 

5/20/04

 

CONFIDENTIAL